Citation Nr: 1527932	
Decision Date: 06/30/15    Archive Date: 07/09/15

DOCKET NO.  12-29 846	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Whether the Appellant may be recognized as the Veteran's surviving spouse for the purposes of entitlement to Dependency and Indemnity Compensation (DIC) benefits.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans Affairs


ATTORNEY FOR THE BOARD

A.J. Turnipseed



INTRODUCTION

The Veteran served on active duty from February 1944 to May 1946.  He died in November 2002.  The Appellant is seeking VA benefits as the Veteran's surviving spouse. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2010 Administrative Decision issued in November 2010 by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama, which determined the Appellant is not the Veteran's surviving spouse for VA purposes.  

This appeal was processed using the Virtual VA (VVA) and Virtual Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this Appellant's case should take into consideration the existence of these electronic records.  

As noted, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The Appellant married the Veteran in September 1948, but was not cohabitating with him at the time of his death in November 2002.  

2.  The Appellant and Veteran never obtained an official divorce decree.  

3.  Affording the Appellant the benefit of the doubt, the Veteran and the Appellant separated for reasons that were not the Appellant's fault; their separation was not due to the Appellant's misconduct, initiated by her actions, or communication of an intent to end the marriage or desert the Veteran.  


CONCLUSION OF LAW

The Appellant may be recognized as the Veteran's surviving spouse for purposes of VA benefits.  38 U.S.C.A. §§ 101, 103, 1310, 1521, 1541 (West 2014); 38 C.F.R. §§ 3.1(j), 3.5, 3.50, 3.53, 3.312 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Before assessing the merits of the appeal, VA's duties under the Veterans Claims Assistance Act (VCAA) must be examined.  The VCAA provides that VA shall apprise a claimant of the evidence necessary to substantiate his or her claim for benefits and that VA shall make reasonable efforts to assist a claimant in obtaining evidence unless no reasonable possibility exists that such assistance will aid in substantiating the claim.  Given the favorable disposition of the action here with respect to the Appellant's claim, which is not prejudicial to her, the Board need not assess VA's compliance with the VCAA with respect to this claim.  See Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

In June 2010, the Appellant submitted a claim of entitlement to DIC benefits under 38 U.S.C. § 1318.  In a November 2010 administrative decision, the RO determined that the Appellant could not be considered the surviving spouse of the Veteran for the purpose of receiving VA benefits, finding that she did not live continuously with the Veteran from the date of marriage to the date of his death.  The Appellant asserts that she and the Veteran were never divorced and, while they were separated at the time of his death, it was not a legal separation.  She also has asserted that any physical separation they had was due to the misconduct of or procured by the Veteran and was not her fault.  In this regard, the Appellant has asserted that the Veteran had an affair and went to live with the other woman.   

Dependency Indemnity and Compensation (DIC) benefits may be paid to a veteran's surviving spouse when a veteran dies of a service-connected disability.  38 U.S.C.A. § 1310 (West 2014).  

VA regulations define "spouse" as a person whose marriage to the Veteran is "valid under the law of the place where the parties resided at the time of marriage, or the law of the place where the parties resided when the right to benefits accrued."  38 U.S.C.A. § 103(c); 38 C.F.R. §§ 3.1(j), 3.50(a).

VA regulations define "surviving spouse" as a person: 1) whose marriage to the Veteran was valid under the law of the place of residence at the time of the marriage or when the right to benefits accrued; 2) who was the spouse of a Veteran at the time of his or her death; (3) who lived with the Veteran continuously from the date of marriage to the date of his or her death (i.e., continuous cohabitation); and 4) and who, except as provided in 38 C.F.R. § 3.55, has not remarried or has not since the death of the Veteran (and after September 19, 1962) lived with another person and held him or herself out openly to the public to be the spouse of such other person.  See 38 U.S.C.A. § 101(3); 38 C.F.R. § 3.50(b).

The "continuous cohabitation" requirement is met when the evidence shows that any separation was due to the misconduct of or procured by the Veteran without the fault of the surviving spouse.  38 C.F.R. § 3.53(a).  The question of "fault" is determined based on the conduct at the time of the separation.  See Gregory v. Brown, 5 Vet. App. 108 (1993).  Temporary separations, including those caused by the surviving spouse, will not break the continuity of the cohabitation.  38 C.F.R. § 3.53(a). 

Continuity of cohabitation is also not broken if separation was by mutual consent and that the parties lived apart for purposes of convenience, health, business, or any other reason which did not show an intent on the part of the surviving spouse to desert the Veteran.  38 C.F.R. § 3.53(b); see Alpough v. Nicholson, 490 F.3d 1352, 1357 (Fed. Cir. 2007) (holding that separation by mutual consent generally does not constitute desertion by a potential surviving spouse such that a claimant is exempted from the continuous cohabitation requirement under 38 C.F.R. § 3.53 (b)).

In the absence of contradictory information, a statement by the surviving spouse as to the reason(s) for the separation is sufficient to satisfy the requirements of 38 C.F.R. § 3.53.  Id. 

Review of the record reveals a marriage certificate which reflects the Appellant married the Veteran in Renfroe, Alabama, in September 1948.  Before his death, the Veteran submitted several documents to VA indicating that he was divorced.  In a February 1993 claim for non-service-connected pension (VA Form 21-526), the Veteran reported that he had been married once but identified himself as divorced, without providing any additional information.  In a September 1994 Verification Report for Improved Pension Eligibility (VA Form 21-0516), the Veteran indicated that he was not married which included him never being married, divorced, or widowed.  On his official certificate of death, the Veteran was identified as divorced.  No surviving spouse was listed.  

The Board notes that the record does not include an official divorce decree.  To this end, the Appellant has asserted that she and the Veteran never divorced.  Indeed, in her June 2010 claim for DIC benefits (VA Form 21-534), the Appellant identified herself as the Veteran's surviving spouse.  Likewise, in an August 2010 Declaration of Status of Dependents (VA Form 21-686c), the Appellant reported her marriage to the Veteran, which was terminated by his death in November 2002.  

While the Appellant has asserted that she and the Veteran never divorced, she has reported that she did not live continuously with the Veteran from the date of marriage to the date of his death.  She explained that the Veteran had an affair and went to live with the other woman.  In an August 2010 statement, the Appellant indicated that she and the Veteran had agreed that their separation was best but theirs was not a legal separation.  She also indicated that, while she could not remember the exact date of her separation from the Veteran, it had been a very long time ago.  

The Appellant has submitted statements from her daughters which reflect that they are unaware of when the Veteran left their home or the date of any divorce.  The Board questions the probative value of these statements, esp. given that one of them appears to be in the Appellant's handwriting.  See also Pond v. West, 12 Vet. App. 341 (1999) (finding that, although Board must take into consideration the veteran's statements, it may consider whether self-interest may be a factor in making such statements).  

The Board finds that the Appellant has established that she was not divorced from the Veteran at the time of his death in November 2002 and their separation prior to his death was by mutual agreement.  Her statements also establish that her separation from the Veteran was not initiated by her actions, due to her misconduct, or intended to represent an intent to end the marriage or desert the Veteran.  See 38 C.F.R. § 3.53(b) (stating that a statement by the surviving spouse as to the reason(s) for the separation is sufficient to satisfy the continuous cohabitation requirement); see also Alpough, 490 F.3d at 1352.  

Because the claimant was not at fault for the separation, the fact that she and the Veteran separated prior to his death does not break continuity of cohabitation.  Thus, the claimant is identified properly as the Veteran's surviving spouse for VA purposes.  In summary, and after resolving any reasonable doubt in the Appellant's favor, the Board finds that her statements as to why she separated from the Veteran satisfy the "continuous cohabitation" requirement.  The Board also finds that the Appellant's statements establish that she is entitled to recognition as the Veteran's surviving spouse for purposes of DIC benefits.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 55.


ORDER

Entitlement to recognition of the Appellant as the Veteran's surviving spouse is granted.



____________________________________________
MICHAEL T. OSBORNE
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


